Citation Nr: 0522585	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  05-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from March 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of the following:  exposure to 
severely wounded troops while ferrying wounded troops back to 
his ship during the invasions of Iwo Jima and Okinawa in 
World War II; exposure to bodies floating in the water around 
the landing sites and on the coast; and exposure to enemy 
fire from kamikaze attacks and strafed by Japanese planes.  
The veteran's personnel records note that he participated in 
the invasion and occupation of Iwo Jima Island from February 
19, 1945 to February 28, 1945, and that he participated in 
the invasion forces of the Okinawa campaign from April 9, 
1945 to April 16, 1945 and June 7, 1945 to June 11, 1945.  
The personnel records indicate that the veteran served aboard 
the U.S.S. Athene (AKA 22) during this period.  The DD Form 
214 shows that the veteran's military occupation specialty 
was a motor machinist's mate.  The Board finds that VA has a 
duty to further investigate whether the veteran engaged in 
combat with the enemy and assist the veteran in verifying the 
occurrence of the claimed in-service stressors.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Thus, the Board notes that deck logs, ship histories, and 
muster rolls on the U.S.S. Athene should be reviewed for the 
specified period.  The veteran should also be afforded a VA 
PTSD examination. 

The veteran contends that he sustained acoustical trauma 
during service which resulted in bilateral hearing loss and 
tinnitus.  Specifically, the veteran maintains that he was 
exposed to high levels of noise while operating watercraft 
ferrying troops onto the beach during the invasions of Iwo 
Jima and Okinawa.  He maintains that he was exposed to 
exploding rounds and gunfire from cruisers and battleships at 
that time.  He also reports that he worked in the fire room 
of the U.S.S. Athene, which he described was a very noisy 
area.  As previously noted, personnel records indicate that 
the veteran participated in the invasions of Iwo Jima and 
Okinawa.  The veteran's military occupation specialty is one 
in which exposure to loud noise is likely at least with 
respect to his reported duties on board the U.S.S. Athene.  A 
May 2004 VA treatment record notes that the veteran has mild 
to severe high frequency bilateral sensorineural hearing 
loss, according to a staff audiologist.  Under these facts, 
VA is required to consider whether post-service hearing loss 
is related to in-service noise exposure or acoustical trauma, 
regardless of whether there is evidence of in-service hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).   Thus, 
the Board finds that the veteran should be afforded a VA 
audiological examination and an opinion should be obtained on 
the etiology of any bilateral hearing loss and tinnitus found 
on examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004). 

Accordingly, this case is REMANDED for the following action:

1.  Please ask the U.S. Armed Services 
Center for Unit Records Research (CURR) 
to review deck logs, ship histories, 
muster rolls, etc., on the U.S.S. Athene 
(AKA 22) for the periods of February 19, 
1945 to February 28, 1945, April 9, 1945 
to April 16, 1945, and June 7, 1945 to 
June 11, 1945, for purposes of verifying 
the following claimed in-service 
stressors:  (1) exposure to wounded 
troops and/or troops killed in action 
while ferrying wounded troops back to the 
U.S.S. Athene; and (2) exposure to enemy 
fire from kamikaze attacks and strafed by 
Japanese planes.  

2.  The veteran should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder that 
may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder, including PTSD, exists, and 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to any 
incident of the veteran's service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any bilateral hearing loss and tinnitus 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any bilateral 
hearing loss and tinnitus found on 
examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to loud noise the 
veteran reportedly was exposed to during 
service.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

4.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


